144 N.J. Super. 24 (1976)
364 A.2d 546
GLOBAL AMERICAN INSURANCE MANAGERS, A NEW JERSEY CORPORATION, PLAINTIFF-APPELLANT,
v.
PERERA COMPANY, INC., A CORPORATION AND PERERADEAK & CO., A CORPORATION, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued September 21, 1976.
Decided September 29, 1976.
Before Judges HALPERN, ALLCORN and BOTTER.
Mr. Merritt T. Viscardi argued the cause for appellant (Messrs. Apruzzese & McDermott, attorneys).
Mr. Morris R. Zucker argued the cause for respondents (Messrs. Zucker, Lowenstein, Gurny, Facher & Zucker, attorneys).
PER CURIAM.
The judgment is affirmed essentially for the reasons stated by Judge Antell in the Chancery Division, 137 N.J. Super. 377.